AMENDMENT TO MEMORANDUM OF UNDERSTANDING

WHEREAS, on January 25, 2011, GLOBAL EARTH ENERGY, INC., a Nevada corporation
(“Global Earth Energy”) and LB TIM CO., LTD., a South Korean corporation (“LBT”)
executed that certain Memorandum of Understanding (the “MOU”), a copy of which
is attached hereto as Attachment A and incorporated herein by reference for all
purposes; and

WHEREAS, due to the fact that Global Earth Energy has been delayed in refining
the terms of the proposed offering, the terms of which were finalized on March
22, 2011, by the inclusion of a trustee and backup servicer, structuring agent,
use of proceeds, and a placement agent, which will offer the shares of preferred
stock as described in the MOU on behalf of Global Earth Energy, and the change
of the proposed offering to a Regulation S offering as promulgated under the
Securities Act of 1933, as amended, Global Earth Energy and LBT desire to extend
the time for the closing of the offering as described in the MOU;

NOW, THEREFORE, in consideration of the foregoing and the following, the parties
agree to extend the closing date of the offering as described in the MOU to
April 23, 2011.

IN WITNESS WHEREOF, the parties have executed this Agreement as of March 23,
2011.

GLOBAL EARTH ENERGY, INC.




By /s/ Sydney A. Harland________________

    Sydney A. Harland, Chief Executive Officer







LB TIM CO., LTD.




By /s/ Seung Joon Lim ______________

    Seung Joon Lim, President




Attachment:

Attachment A: Memorandum of Understanding





ATTACHMENT A

Memorandum of Understanding

 




[ex1011.jpg]

[ex1012.jpg]

[ex1013.jpg]

[ex1014.jpg]

